Title: James Madison to Henry Clay, 22 March 1832
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier 
                                
                                Mar 22. 1832
                            
                        
                        I have duly recd. yours of the 17th. Altho you kindly release me from a reply, it may be proper to say that
                            some of the circumstances to which you refer were not before known to me.
                        On the great question before Congress, on which so much depends out of Congress, I ought the less to obtrude
                            an opinion, as its merits essentially depend on details which I never investigated, and of which I am an incompetent
                            Judge. I know only that the Tariff in its present amount & form is a source of deep & extensive
                            discontent; and I fear that without alleviations, separating the more moderate from the more violent opponents very
                            serious effects are threatened. Of these the most formidable & not the least probable, would be a Southern
                            Convention, the avowed object of some, and the unavowed object of others whose views are perhaps still more to be dreaded.
                            The disastrous consequences of Dissension obvious to all would no doubt be a powerful check on its partizans: But such a
                            Convention, characterized as it would be by selected talents, ardent zeal, & the confidence of those represented,
                            would not be easily stopped in their; especially, as many of the members tho’ not carrying with them particular
                            aspirations for the honors &c presented by ambition on a new Political Theatre, would find them germinating in
                            such a hot bed.
                        To these painful ideas I can only oppose hopes & wishes, that not withstanding the wide space
                            & warm feelings which divide the parties some accommodating arrangements may be devised that will prove an
                            immediate anodyne, and involve a lasting remedy to the Tariff discords.
                        Mrs. Madison charges me with her affectionate remembrances to Mrs. Clay to whom I beg to be at the same time
                            respectfully presented; with a reassurance to yourself of my high esteem & cordial regards.
                        
                            
                                James Madison
                            
                        
                    